UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1884


TOYRI T. BRANDON,

                Petitioner - Appellant,

          v.

NATIONAL CREDIT UNION ASSOCIATION; NATIONAL CREDIT UNION
ADMINISTRATION BOARD; DEBBIE MATZ, Chairwoman, NCUA Board,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-01461-TSE-JFA)


Submitted:   December 21, 2015             Decided:   January 28, 2016


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Toyri T. Brandon, Appellant Pro Se.   Antonia Marie Konkoly,
OFFICE OF THE UNITED STATES ATTORNEY, Lauren Anne Wetzler,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Toyri      T.     Brandon     appeals      the    district     court’s      order

granting the Defendants’ motion for summary judgment. ∗                         We have

reviewed the record and find no reversible error.                        Accordingly,

we   deny   leave     to    proceed   in    forma      pauperis    and    dismiss     the

appeal for the reasons stated by the district court.                       Brandon v.

Nat’l Credit Union Ass’n, No. 1:14-cv-01461-TSE-JFA (E.D. Va.

July 13, 2015).             We dispense with oral argument because the

facts     and   legal      contentions     are   adequately       presented      in   the

materials       before     the    court    and   argument    would       not    aid   the

decisional process.

                                                                               DISMISSED




      ∗We conclude that, by failing to identify any of the
deposits she contends should have been included in the
reconstruction, Brandon waived appellate review of her claim
concerning   the  Defendants’   reconstruction   of her  deposit
history. See 4th Cir. R. 34(b) (directing appellants to present
“specific issues and supporting facts and arguments” in informal
brief); see, e.g., Eriline Co. S.A. v. Johnson, 440 F.3d 648,
653 n.7 (4th Cir. 2006) (noting single conclusory remark
regarding error “is insufficient to raise on appeal any merits-
based challenge to the district court’s ruling”); Edwards v.
City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999)
(“Failure to comply with the specific dictates of [Federal Rule
of Appellate Procedure 28] with respect to a particular claim
triggers abandonment of that claim on appeal.”).



                                            2